DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on December 8, 2021.  These drawings are not acceptable.
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because the weight of the lines in the replacement figures is not heavy enough to permit adequate reproduction, the thickness of the lines is inconsistent, the arrowhead for number 7 in the replacement figures 3 and 4 is pointing t. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the sequence of compressor, outdoor heat exchanger, first pipeline, first indoor heat exchanger, second indoor heat exchanger, and second pipeline must be shown or the feature(s) canceled from the claim(s). As illustrated in figure 2 and described in the specification, there is no route from one indoor heat exchanger to another indoor heat exchanger. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because it refers to the purported merits of the invention (last sentence).  Correction is required.  See MPEP § 608.01(b).
Claim Interpretation
Because the claims and specification consistently treat “communication” as something which can be cut off or opened by a valve, the examiner is interpreting “communication” as “fluid communication”.
Because refrigerant is less dense than lubricating oil, when refrigerant is permitted to lie stagnant, lubricating oil separates out to the bottom of the space or pipe the refrigerant is in, and does 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. as newly recited in the claims, refrigerant passes sequentially through the first indoor heat exchanger and the second indoor heat exchanger in oil return mode. As disclosed, refrigerant passes through the indoor heat exchangers in parallel.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitations ending in “in a heat mode”. It is unclear whether this is intended to refer to the previously-recited heating-alone mode, the previously recited refrigerating-heating mode, or to a separate and additional mode not previously referred to. Similarly, it is unclear whether “in a refrigerating mode” is intended to refer to the previously recited refrigerating-alone mode, the previously-recited refrigerating-heating mode, or to a separate and additional mode.
Regarding claim 1, it is unclear what is intended to be encompassed by the limitations “wherein a pressure difference between the second and the third pipeline is regulated and controlled, so that the first four-way valve is opened and reversed through a pressure difference in a refrigerating mode”. It is unclear whether this is intended to mean that the first four-way valve is driven to a new position by the pressure difference, or that the first four-way valve changes position in spite of the pressure difference, or that the pressure difference is controlled to be lower so that it is easier to change the position of the valve but it is not driven by the pressure difference. It appears, based upon page 12 lines 11-25 of the originally filed specification, that this may be intended to mean that the difference in pressure is controlled by changing the speed of the compressor, and the controller then is able to reverse valve 9. However, this is not clear from the claim language itself.
1 recites the limitation "the indoor heat exchanger"" in the third to last line of the claim, found on the last line of the first page of claim 1.  There is insufficient antecedent basis for this limitation in the claim.
In particular, it is unclear whether “the indoor heat exchanger” is intended to refer to the first indoor heat exchanger, the second indoor heat exchanger, or a separate and additional indoor heat exchanger.
Claim 1 recites the limitation "the first four-way valve" in the second to last line of the first page of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 1, the claims are to be interpreted in light of the specification. As disclosed in the originally filed application, refrigerant in the oil return mode goes through the first and second indoor heat exchangers in parallel, not in sequence. This contradiction between the disclosure and the scope of the claims as now recited renders the intended scope of the claims unclear. 
Regarding claim 2, it is unclear whether the first set of electromagnetic valves is intended to refer to the same first set of electromagnetic valves or another set of valves which has accidentally been recited using the same name.
Regarding claim 5, it is unclear what is intended to be encompasses by step S301, “monitoring the length of time the compressor operates at the third frequency which is taken as a third preset time”. In particular, it is unclear how the time is present if is determined during operation.
Regarding claim 5, it is unclear whether the recited first set of electromagnetic valves, recited in line 3 of claim 5, is intended to refer to the first set of electromagnetic valves, recited in the last two lines of claim 1.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:



Claims 10 and 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because a storage medium, including a non-transitory storage medium, which contains the direction for the execution of a method, is not in and of itself patentable. The non-transitory storage medium is comparable to making the paper on which directions are printed eligible because of what is printed. Indeed, the "non-transitory storage medium" is so broad as to be met by punch cards, which were the original medium on which computer programs were stored. Therefore, although the method stored on the medium may be patentable, the medium itself, as recited, is not.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim s 1, 2, 6, 8-11, 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US Patent Application Publication No. 2014/0007601) in view of Volftsun (US Patent Application Publication No. 2016/0257549).
Regarding claim 1, Tamura et a. discloses an oil return (the refrigerant of Tamura explicitly has oil in it, which is why there is an oil separator, and elimination of stagnant refrigerant therefore constitutes oil return) control method for a three-pipe air conditioning system,
wherein the three-pipe air conditioning system comprises a compressor (21a, see figure 1 and paragraph [0028]), an outdoor heat exchanger (24a, see figure 1 and paragraph [0028]), a first indoor heat exchanger (81a, see figure 1 and paragraph [0055]), a second indoor heat exchanger (81d, see figure 1 and paragraph [0055]), a gas-liquid separator (accumulator 27a, see figure 1 and paragraph [0028]), a first pipeline (liquid pipe 32, see figure 1 and paragraph [0025]), a second pipeline (low pressure gas pipe 31, see figure 1 and paragraph [0025]), and a third pipeline (high pressure gas pipe 30, see figure 1 and paragraph [0028]);

the compressor is in sequential fluid communication with the third pipeline, the second indoor heat exchanger, the first pipeline, the outdoor heat exchanger, and the gas-liquid separator to achieve refrigerant circulation in a heating-alone mode;
in a refrigerating-heating mode, the outdoor heat exchanger, the first pipeline, the first indoor heat exchanger, and the second pipeline are used for refrigerating circulation, and the third pipeline, the second indoor heat exchanger, the first pipeline, and the outdoor heat exchanger are used for heating circulation (see figure 1 and paragraphs [0026], which describes heating-main, cooling, and cooling-main operations),
wherein the oil return control method comprises the following steps:
step S1: controlling the compressor to operate at a first frequency in the refrigerating-alone mode or the heating-alone mode (whatever frequency the compressor is to operate at to meet demand, referred to as the rotation speed corresponding to the required operation capacity, see paragraph [0101] for heating mode and [0009] for cooling mode);
step S2: confirming that an operation duration during which the compressor operates at the first frequency reaches a first preset time (step ST5, see figure 3, which includes “whether the state in which the operation capacity of the compressors 21 and 21b cannot be increased continues for a predetermined time, such as ten minutes or longer”, see paragraph [0113]); and
step S3: operating the air conditioning system in an oil return state (step ST6, implement refrigerant stagnation elimination control; because stagnant refrigerant has oil in it, refrigerant stagnation elimination is also oil return), controlling the compressor, the third pipeline, the second pipeline, and the gas-liquid separator to be communicated in sequence to form a refrigerant circulation 
wherein a pressure difference between the second pipeline and third pipeline is regulated and controlled (this is an inherent result of controlling compressor speed and valve positions).
The system of Tamura further comprises a first set of electromagnetic valves (61a-e, see figure 1 and paragraph [0086]), a second set of electromagnetic valves (62a-e, see figure 1 and paragraph [0086]), and the refrigerant of Tamura is controlled to flow to a first set of electromagnetic valves without flowing to the second indoor heat exchanger in any heating mode in which neither heat nor cold is called for in the zone which the second indoor heat exchanger is used to control the temperature.
It is noted that Tamura does not disclose the system to further comprise a first four-way valve, which is used to change the route of the refrigerant in oil return mode while cooling.
However, Volftsun explicitly discloses that alternate configurations of fluid control valves that are equivalent to a four way switching valve are known (see paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a four way switching valve, as is disclosed by Volftsun, in the system of Tamura, in order to use a known way of reversing the flow of the rest of the system relative to the compressor and oil separator that involves less parts and is therefore easier to install.


Regarding claim 2, the three-pipe air conditioning system of Tamura et al. further comprises a first set of electromagnetic valves (61a-e, see figure 1 and paragraph [0096]), a second set of electromagnetic valves (62a-e, see figure 1 and paragraph [0086]),
the compressor, the third pipeline, the second electromagnetic valve, the first electromagnetic valve, and the gas-liquid separator are sequentially connected (see figure 1), and
step S3 further comprises:
step S31: controlling the compressor to operate at a second frequency (see paragraph [0017]), and opening a first electromagnetic valve of the first set of electromagnetic valves and a first electromagnetic valve of the second set of electromagnetic valves (this is what happens when an indoor unit does not have demand or has heating demand while in cooling mode, see figure 1);
step S32: controlling the valves of the system to permit fluid communication between the outlet of the compressor and the third pipeline (see figure 1); and
step S33: operating the system such that refrigerant flows out of the compressor and passes through the four-way valve, to drive a lubricating oil in the third pipeline to flow back into the compressor after passing through the second electromagnetic valve, the first electromagnetic valve, the second pipeline, and the gas-liquid separator.
It is noted that Tamura does not disclose the system to further comprise a first four-way valve.
However, Volftsun explicitly discloses that alternate configurations of fluid control valves that are equivalent to a four way switching valve are known (see paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a four way switching valve, as is disclosed by Volftsun, in the system of 
Furthermore, this would mean that the step S33 of Tamura in view of Volftsun would result in refrigerant flowing through the four way switching valve of Tamura in view of Volftsun in the manner recited in steps S2 and S3.

Regarding claim 6, Tamura discloses the method to further comprise:
Step S311: acquiring oil return operating time duration during which the air conditioning system is in the oil return state (step ST7, refrigerant stagnation elimination condition satisfied?, see figure 3, includes the length of time the temperature difference for stopping stagnation elimination control has been satisfied as part of the criteria, see paragraph [0118]; this is the length of oil return operating time in which the temperature difference is satisfied);
Step S312: confirming that the oil return operating time duration is greater than or equal to a second preset threshold value (see paragraph [0118]); and
Confirming that the oil return time is less than the second preset threshold value, and continuing to repeat steps S311 and S312.
It is noted that Tamura does not disclose the system to further comprise a first four-way valve, and therefore Tamura alone does not disclose step S32 to include controlling the first four-way valve, but instead only discloses controlling the system to operate in the oil return state.
However, Volftsun explicitly discloses that alternate configurations of fluid control valves that are equivalent to a four way switching valve are known (see paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a four way switching valve, as is disclosed by Volftsun, in the system of 

Regarding claims 8 and 14, Tamura discloses that in the refrigerating-alone mode, the compressor is controlled to operate at the first frequency, and the valves are used to cut off communication between the compressor and the third pipeline, while permitting fluid communication from the compressor to the outdoor heat exchanger (see figure 1).
It is noted that Tamura does not disclose second and third four way valves, each of which is connected to the compressor and the outdoor heat exchanger.
However, Volftsun explicitly discloses that alternate configurations of fluid control valves that are equivalent to a four way switching valve are known (see paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use two additional four way switching valves, as disclosed by Volftsun, in the system of Tamura, in order to use a known way of reversing the flow of the rest of the system relative to the compressor and heat exchangers, with no unexpected result.

Regarding claims 9-11, Tamura et al. discloses an oil return control device (control units 100a nd 100b) for an air conditioning system, comprising a memory (storage unit 120, see figure 1 and paragraph [0051]), a processor (CPU 110, see figure 1 and paragraph [0050]O, and a control program which, shen executed by the processor, performs the method of claim 1, as detailed above.

Regarding claim 15, Tamura et al discloses an oil return control device (control units 100a and 100b) for an air conditioning system, comprising: a memory (storage unit 120, see figure 1 and 

Regarding claim 16, Tamura et al. discloses a storage medium (storage unit 120, see figure 1 and paragraph [0051]), on which is stored an oil return control program for an air conditioning system which, when executed by a processor, implements the steps of the oil return control method of an air conditioning system according to claim 2, as detailed above.

Regarding claim 17, Tamura discloses an air conditioning system comprising a compressor (21a, see figure 1 and paragraph [0028]), an outdoor heat exchanger (24a, see figure 1 and paragraph [0028]), a first pipeline (liquid pipe 32, see figure 1 and paragraph [0025]), an indoor heat exchanger (81a-81e, see figure 1 and paragraph [0055]), a second pipeline (low pressure gas pipe 31, see figure 1 and paragraph [0025]), a gas-liquid separator (accumulator 27a, see figure 1 and paragraph [0028]), and a third pipeline (high pressure gas pipe 30, see figure 1 and paragraph [0028]) which is connected between the compressor and the indoor heat exchanger connected in sequence to form refrigerating and heating circulation, and the air conditioning system further comprises a controller (CPU 110, see figure 1 and paragraph [0050]) which controls the air conditioning system to return oil in a refrigerating-alone mode or a heating-alone mode according to the oil return control method according to claim 2, as detailed above.

Claims 3-5 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US Patent Application Publication No. 2014/0007601) in view of Volftsun (US Patent Application Publication No. 2016/0257549) as applied to claim 1 above, and further in view of Christensen et al (US Patent Application Publication No. 2008/0134701).

Step S34: acquiring a time length during which the first four-way valve communicates the exhaust pipe of the compressor and the third pipeline (step ST7, refrigerant stagnation elimination condition satisfied?, see figure 3, includes the length of time the temperature difference for stopping stagnation elimination control ahs been satisfied as part of the criteria, see paragraph [0118]);
Step S35: confirming that the time length is greater than or equal to a first preset threshold value (see paragraph [0118]);
Step S36 controlling the air conditioning system to perform stopping the oil return state; and
confirming that the total time length is less than the first preset threshold value, and continuing to perform step S34 (see paragraph [0118]).
It is noted that the length of time used to determine whether to stop the oil return mode (refrigerant stagnation elimination mode) is not disclosed by Tamura to be the total time length of the oil return mode.
However, Christensen et al explicitly discloses a vapor compression system which uses a timer to determine both when to enter an oil return mode (see paragraph [0018], “amounts of time the compressor speed drops below low-speed thresholds”, “the controller 32 is configured to send control signals to the compressor 30 to increase its speed if the timer 42 reaches a low-speed threshold time since the corresponding compressor speed dropped below the corresponding low-speed threshold”) and when to exit an oil return mode (see paragraph [0018], “the controller is configured to monitor the timer 42 and, in response to the timer reaching one or more increased-speed threshold times, to cause the compressor 30 to return to its previous speed or whatever speed is dictated by current demand on the refrigeration system”; the oil return mode of Christensen et al is the increased speed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use the total time length in the oil return state to determine when to exit 

Regarding claim 4, the step S36 of the method disclosed by Tamura further comprises
Step S361: controlling the first valve of the second set of electromagnetic valves to be closed (the oil recovery state is defined in part by both valves being open; therefore, closing one is part of ending the oil recovery state).
It is noted that Tamura alone does not disclose
Step S362: acquiring a closed time length of the first valve of the second set of electromagnetic valves;
Step S363: confirming that the closed time length is greater than or equal to a second preset time; and
Step S364: controlling the first four-way valve to cut off communication between the compressor and the third pipeline, keeping the first electromagnetic valve in an open state.
However, as detailed above, controlling the first four-way valve as recited is disclosed by Tamura in view of Volftsun.
Additionally, Christensen et al. explicitly discloses timing the duration of each mode (see paragraph [0018], “amounts of time the compressor speed drops below low-speed thresholds”, “the controller 32 is configured to send control signals to the compressor 30 to increase its speed if the timer 42 reaches a low-speed threshold time since the corresponding compressor speed dropped below the corresponding low-speed threshold”; see paragraph [0018], “the controller is configured to monitor the timer 42 and, in response to the timer reaching one or more increased-speed threshold times, to cause the compressor 30 to return to its previous speed or whatever speed is dictated by current demand on the refrigeration system”; the oil return mode of Christensen et al is the increased speed.)


Regarding claim 5, the three-pipe air conditioning system of Tamura further comprises a first set of electromagnetic valves (61 a-3, see figure 1 and paragraph [0086]) and a second set of electromagnetic valves (62a-e, see figure 1 and paragraph [0086]),
the compressor, the third pipeline, the second electromagnetic valve, the first electromagnetic valve, the second pipeline, and the gas-liquid separator are sequentially connected, and
the step S3 further comprises
step S30: controlling the compressor to operate at a third frequency (the speed of operation is a function of required capacity, see paragraph [0101], and therefore includes a third frequency as an option);
opening the first electromagnetic valve of the first set of electromagnetic valves and the first electromagnetic valve of the second set of electromagnetic valves (this is what happens when an indoor unit does not have demand or has heating demand while in cooling mode, see figure 1);
step S32: controlling the valves of the system to permit fluid communication between the outlet of the compressor and the third pipeline (see figure 1); and
step S33: operating the air conditioning system in an oil return state, controlling the compressor, third pipeline, second pipeline, and gas-liquid separator to be communicated in sequence.
It is noted that Tamura alone does not disclose a four-way valve. 
However, Volftsun explicitly discloses that alternate configurations of fluid control valves that are equivalent to a four way switching valve are known (see paragraph [0070]).

Furthermore, this would mean that step S30 and S33 of Volftsun would result in the refrigerant flowing through the four way switching valve in the manner recited.
It is noted that Tamura in view of Volftsun does not disclose
Step S301: monitoring an operating length of time of the compressor operating at the third preset time, which is taken as a third preset time.
However, Christensen et al. explicitly discloses timing the duration of each mode (see paragraph [0018], “amounts of time the compressor speed drops below low-speed thresholds”, “the controller 32 is configured to send control signals to the compressor 30 to increase its speed if the timer 42 reaches a low-speed threshold time since the corresponding compressor speed dropped below the corresponding low-speed threshold”; see paragraph [0018], “the controller is configured to monitor the timer 42 and, in response to the timer reaching one or more increased-speed threshold times, to cause the compressor 30 to return to its previous speed or whatever speed is dictated by current demand on the refrigeration system”; the oil return mode of Christensen et al is the increased speed).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement monitoring on the length of time the compressor was operating at the third frequency, as is disclosed by Christensen et al, in the system of Tamura in view of Volftsun, in order to accurately determine how long the system has been operating in the current mode or state.

Regarding claim 12, Tamura discloses the method to further comprise:

Step S312: confirming that the oil return operating time duration is greater than or equal to a second preset threshold value (see paragraph [0118]);
performing step S32: controlling the system  to fluidly communicate the exhaust pipe of the compressor and the third pipeline; and
confirming that the oil return operating time duration is less than the second preset threshold value, and continuing to circularly perform the steps S311 and S312.
It is noted that Tamura does not disclose the system to further comprise a first four-way valve, and therefore Tamura alone does not disclose step S32 to include controlling the first four-way valve, but instead only discloses controlling the system to operate in the oil return state.
However, Volftsun explicitly discloses that alternate configurations of fluid control valves that are equivalent to a four way switching valve are known (see paragraph [0070]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to use a four way switching valve, as is disclosed by Volftsun, in the system of Tamura, in order to use a known way of reversing the flow of the rest of the system relative to the compressor, yielding no unexpected results. 
Furthermore, this would mean that the step S32 of Tamura in view of Volftsun would result in the refrigerant flowing through the four way switching valve in the manner recited in steps S2 and S3.

Claims 7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US Patent Application Publication No. 2014/0007601, previously of record) in view of Volftsun (US Patent Application Publication No. 2016/0257549, previously of record) as applied to claim 1 above, and further in view of Takeuchi (US Patent Application Publication NO. 2003/0200763, previously of record).
Regarding claim 7, most elements are disclosed by Tamura et al. in ivew of Volftsun, as explicitly addressed in the above rejection of claims 1 and 2.
It is noted that Tamura in view of Volftsun does not disclose the third pipe to be provided with a first one-way valve, and an output end of the first four-way valve connected to an input end of the first one-way valve.
However, Takeuchi discloses a refrigeration system with a first four-way switching valve (96, see figure 8) and a first one-way valve (also called a check valve; though not numbered in figure 8, there are check valves illustrated in figure 8 as connected to the four way switching valve; this is known because check valve 94 uses the same symbol, see paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement check valves, as is disclosed by Takeuchi, in order to ensure refrigerant cannot backflow into the compressor.

Regarding claims 18-20, Tamura et al discloses an oil return control device (control units 100a and 100b) for an air conditioning system, comprising: a memory (storage unit 120, see figure 1 and paragraph [0051]), a processor (CPU 110, see figure 1 and photograph [0050]), and a control program which, when executed by the processor, performs the method of claim 7, as detailed above.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tamura et al (US Patent Application Publication No. 2014/0007601, previously of record) in view of Volftsun (US Patent  as applied to claims 1 and 2 above, and further in view of Christensen et al (US Patent Application Publication No. 2006/0134701, previously of record) as applied to claim 3 above, and furthermore in view of Takeuchi (US Patent Application Publication No. 2003/0200763, previously of record.
Regarding claim 13, most elements are disclosed by Tamura in view of Volftsun and further in view of Christensen, as detailed in the above rejection of claim 3.
It is noted that Tamura in view of Volftsun and further in view of Christensen et al. does not disclose the third pipe to be provided with a first one-way valve, and an output end of the first four-way valve to be connected to an input end of the first one-way valve.
However, Takeuchi discloses a refrigeration system with a first four-way switching valve (96, see figure 8) and a first one-way valve (also called a check valve; though not numbered in figure 8, there are check valves illustrated in figure 8 as connected to the four-way switching valve; this is known because check valve 94 uses the same symbol, see paragraph [0039]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was first filed to implement check valves, as is disclosed by Takeuchi, in order to ensure refrigerant cannot backflow into the compressor.

Response to Arguments
Applicant's arguments filed December 8, 2021 have been fully considered but they are not persuasive. The reasons are as follows.

It is argued on page 11 that the drawings, as replaced, now show ever feature of the invention specified in the claims.
However, as detailed above, the drawings do not show every feature now claimed.

It is argued on page 11 that the specification has been amended to no longer include phrases which can be implied, and therefore should not be objected to.
The abstract continues to refer to the alleged merits of the invention, which is not permitted, and therefore remains objected to.
It is argued on page 11 that the claims have been amended to overcome the objections thereto. This is correct, and the objections have not been maintained.
It is argued on page 12 that the claims have been amended for clarification, and therefore should not be rejected as indefinite under 112(b).
As detailed above, the applicant has not only failed to overcome all outstanding rejections concerning indefiniteness caused by a lack of clarity, but also the new limitations have made the claims unclear in new and different ways. Therefore, the argument is unpersuasive.

It is argued on page 12 that claims 10 and 19 have been amended to recite that the storage medium is non-transitory.
A piece of paper is also non-transitory. As was previously explained, the storage medium itself is not patent eligible. The method of controlling a three-pipe refrigeration system is patent eligible subject matter, because it is a process. The three pipe refrigeration system is patent eligible subject matter, because it is a machine. The controller used to control the refrigeration system is patent eligible, 

It is argued on page 13 that the limitations “wherein a pressure difference between the second and the third pipeline is regulated and controlled, so that the first four-way valve is opened and reversed through a pressure difference in refrigerating mode, and a pressure difference between the compressor and the indoor heat exchanger are controlled, so that the refrigerant is controlled to flow to a first set of electromagnetic valves without flowing to the second indoor heat exchanger in a heat mode” is not taught by Tamura in view of Volftsun.
However, as detailed above, it is not clear what these limitations are actually intended to mean. Furthermore, as best understood by the examiner, it appears that the limitations are actually me by Tamura in view of Volftsun. In particular, as detailed above, it is unclear what “through a pressure difference” is supposed to mean. Additionally, as also detailed above, it appears that regulation of the pressure difference is accomplished by controlling the compressor speed; so long as the compressor is controlled, a system will control the pressure difference, whether it is explicitly stated that the difference is controlled or not. Therefore, the argument is unpersuasive.
It is argued on page 14 that “the efficiency and improvement of oil return mode using the four-way valve and the first electromatic valve through the pressure difference have not been recognized in Tamura or any cited references.”
The examiner cannot determine whether or not the prior art recognizes this alleged fact, because the examiner cannot tell what it means to use “the four-way valve and first electromatic valve though the pressure difference”. However, given that Tamura uses the oil return mode to maintain 
It is argued on page 15 that dependent claims 2-20 are allowable as depending upon an allowable claim. As claim 1 is not allowable, the argument is unpersuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXIS K COX whose telephone number is (571)270-5530. The examiner can normally be reached 12:00-8:00 M-S.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-272-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/LARRY L FURDGE/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        
/ALEXIS K. COX/
Examiner
Art Unit 3763



/A.K.C/               Examiner, Art Unit 3763